DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 09/30/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 102(a)(1) rejections of claims 1-4, 7, 9-19, and 21 over Delest have been withdrawn.
The status of the claims stands as follows:
Pending claims:				1-19 and 21
Withdrawn claims: 				20
Previously cancelled claims: 		None
Newly cancelled claims:			19
Amended claims: 				1 and 16
New claims: 					22-24
Claims currently under consideration:	1-18 and 21-24
Currently rejected claims:			1-18 and 21-24
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 7, 9-17, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over De Sadelleer (US 2010/0105872).
Regarding claim 1, De Sadelleer teaches a method of preparing a functionalized (corresponding to the disclosed composition is a functioning ingredient) ([0042]) wheat protein product ([0001], [0016]), the method comprising: (a) a single stage enzyme In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 
Regarding claim 3, De Sadelleer teaches the invention as disclosed above in claim 1, including the wheat protein composition comprises vital wheat gluten ([0016]).
Regarding claim 7, De Sadelleer teaches the invention a disclosed above in claim 1, including the primary enzyme comprises papain ([0027]).
Regarding claim 9, De Sadelleer teaches the invention a disclosed above in claim 1, including the enzyme treatment step further comprises contacting the wheat protein composition with a secondary enzyme ([0026]).
Regarding claim 10, 
Regarding claim 11, De Sadelleer teaches the invention a disclosed above in claim 1, including a dilution step, prior to the enzyme treatment step, in which the protein composition is mixed with water ([0020]-[0021]).
Regarding claim 12, De Sadelleer teaches the invention a disclosed above in claim 1, including the enzyme treatment step is carrier out at a temperature of 55-75°C ([0028]), which falls within the claimed temperature range.
Regarding claim 13, De Sadelleer teaches the invention a disclosed above in claim 1, including the amount of time for the enzyme treatment step is one hour ([0076]), which falls within the claimed time range..  As the amount of time for the enzyme treatment step is a variable that can be modified, among others, by adjusting the required characteristics of the cereal protein and the amount of protease used for hydrolysis, the amount of time for the enzyme treatment step would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of time for the enzyme treatment step cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, amount of time for the enzyme treatment step in the method of De Sadelleer to obtain the desired balance between characteristics of the protein product and the amount of protease (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 14, De Sadelleer teaches the invention a disclosed above in claim 1, including a reaction mixture comprising the primary enzyme and the wheat protein composition is mixed during at least a portion of the enzyme treatment step (corresponding to re-dispersion of the wheat protein in the solution containing the protease) ([0076]).
Regarding claim 15, De Sadelleer teaches the invention a disclosed above in claim 14, including the enzyme treatment step comprises maintaining the pH of the reaction mixture is 5-8 ([0029], which overlaps the claimed pH range.
Regarding claim 16, De Sadelleer teaches the invention a disclosed above in claim 9, including a dilution step ([0020]-[0021]); and an enzyme deactivation step, following completion of the enzyme treatment step, in which the primary enzyme and a secondary enzyme are substantially deactivated ([0030]).
Regarding claim 17, De Sadelleer teaches the invention a disclosed above in claim 16, including the deactivation step comprises heating a reaction mixture comprising the primary enzyme and the wheat protein composition to a temperature above 80°C ([0030]), which falls within the claimed temperature range.
Regarding claim 21, De Sadelleer teaches the invention a disclosed above in claim 1, including the method does not comprise contacting the wheat protein composition with 
Regarding claim 23, De Sadelleer teaches the invention a disclosed above in claim 1, including the enzyme deactivation step and the drying step are carried out sequentially (corresponding to drying step may be used before or after each step of the process) ([0038]).
Regarding claim 24, De Sadelleer teaches the invention a disclosed above in claim 1, including the drying step comprises ring drying, flash drying, spray drying ([0040]), or freeze drying the reaction mixture to provide a functionalized wheat protein composition ([0075]). 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over De Sadelleer (US 2010/0105872) as applied to claims 1 and 3 above, as evidenced by Walker (US 4,486,343).
Regarding claim 2, De Sadelleer teaches the invention as disclosed above in claim 1, including all types of wheat protein compositions are suitable, including vital wheat gluten ([0016]), which has a protein content of 65-75% as evidenced by Walker (column 2, lines 40-42), which falls within the claimed protein content range.
Regarding claim 4, De Sadelleer teaches the invention as disclosed above in claim 3, including the wheat protein composition is vital wheat gluten ([0016]), which has a protein content of 65-75% as evidenced by Walker (column 2, lines 40-42), which overlaps the claimed protein content range.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over De Sadelleer (US 2010/0105872) as applied to claim 1 above, in view of Villota (US 2007/0148302; previously cited).
Regarding claim 5, De Sadelleer teaches the invention as disclosed above in claim 1, including all types of wheat protein compositions are suitable ([0016]) for enzymatic hydrolysis by proteases such as papain ([0027]) and that the functionalized wheat product is used to make noodles and semolina ([0050]).  It does not teach the wheat protein composition comprises a wheat protein isolate.
However, Villota teaches a texture modifying agent which includes an enzyme (Abstract) such as papain ([0011]) to make a functional protein for a semolina-like pasta ([0009], [0036]).  Villota also teaches that the pasta is made from a wheat composition comprising wheat protein isolates ([0010]).  
It would have been obvious for a person of ordinary skill to have modified the method of De Sadelleer to include wheat protein isolate as the wheat protein composition as taught by Villota.  Since De Sadelleer discloses that all types of wheat protein compositions are suitable for enzymatic hydrolysis by proteases such as papain and that the functionalized wheat product is used to make noodles and semolina, but only exemplifies one type of wheat protein composition, a skilled practitioner would be motivated to consult an additional reference such as Villota in order to determine another suitable type of wheat protein composition from which to make a wheat protein product for semolina-like pasta.  Therefore, the wheat protein isolate in the wheat protein composition is rendered obvious.
Regarding claim 8, De Sadelleer teaches the invention as disclosed above in claim 1, including all types of wheat protein compositions are suitable ([0016]) for enzymatic 
However, Villota teaches a texture modifying agent which includes an enzyme (Abstract) such as papain and bromelain ([0011]) to make a functional protein for a pasta having the desirable characteristics of semolina-like pasta ([0011]). 
It would have been obvious for a person of ordinary skill to have modified the method of De Sadelleer to include bromelain as the primary enzyme as taught by Villota.  Since De Sadelleer discloses that enzymatic hydrolysis is performed by proteases from fruit, but only exemplifies one type of fruit-sourced protease, a skilled practitioner would be motivated to consult an additional reference such as Villota in order to determine another suitable type of fruit-sourced protease from which to make a wheat protein product for semolina-like pasta.  Therefore, a primary enzyme comprising bromelain is rendered obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over De Sadelleer (US 2010/0105872) in view of Villota (US 2007/0148302; previously cited) as applied to claim 5 above, and evidenced by Walker (US 4,486,343).
Regarding claim 6, De Sadelleer teaches the invention as disclosed above in claim 5, including that the wheat protein composition comprises wheat protein isolate (Villota [0010]).  Since vital wheat gluten is a protein concentrate which contains 65-75% protein, as evidenced by Walker (column 2, lines 40-42), wheat protein isolate is a more purified wheat protein and therefore, has amounts of protein higher than 75%, which overlap the claimed protein content range.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over De Sadelleer (US 2010/0105872) as applied to claim 17 above, in view of Jolly (4,107,334; previously cited).
Regarding claim 18, De Sadelleer teaches the invention as disclosed above in claim 17, including the method for producing a functional protein product through hydrolysis using papain ([0027]) comprises an enzyme deactivation step at a temperature above 80°C ([0030]).  It does not teach the deactivation step is carried out for a period of at least about 2 minutes.
However, Jolly teaches the production of a functional protein through enzymatic hydrolysis (Abstract) using papain (column 4, lines 19-25) wherein the method comprises deactivation of the enzyme at a temperature of about 80-100°C from about 1-20 minutes (column 4, line 63-column 5, line 1), which overlaps the claimed time range.
It would have been obvious for a person of ordinary skill in the art to have modified the method of De Sadelleer to include carrying out the deactivation step for 1-20 minutes as taught by Jolly.  Since De Sadelleer discloses that the enzyme deactivation step occurs at a temperature above 80°, but does not teach an amount of time for the step to occur, a skilled practitioner would be motivated to consult an additional reference such as Jolly in order to determine a suitable time for the deactivation of papain at a temperature above 80°C.  Therefore, the selection of an amount of time within the overlapping time range renders the claimed time frame obvious.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over De Sadelleer (US 2010/0105872) as applied to claim 1 above, as evidenced by Clark (Clark, J.P., “Using Superheated Steam in Drying and Sterilization”, 2013, Food Technology Magazine, https://www.ift.org/news-and-publications/food-technology-magazine/issues/2013/may/columns/processing).
Regarding claim 22, De Sadelleer teaches the invention as disclosed above in claim 1, including a separate deactivation step involving exposing the wheat protein composition to a temperature above 80°C may not be necessary ([0030]) and that a simultaneous drying and sterilization step by applying superheated steam to the hydrolyzed wheat protein occurs ([0038]).  Superheated steam means steam that is above 100°C as evidenced by Clark (page 2, paragraph 1).  Since sterilization/drying using superheated steam involves exposing the hydrolyzed wheat protein composition to temperatures within the range of enzyme deactivation, De Sadelleer teaches that the enzyme deactivation step and the drying step are carried out simultaneously, thereby rendering the claim obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1, 2, 7, 9-19, and 21 over Delest; claims 3 and 4 over Delest as evidenced by Billings-Smith: Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that Delest discloses methods for the preparation of protein hydrolysates enriched with a particular amino acid that would not be capable of maintaining the gluten network in wheat-based foods as required by amended by claim 1.  Applicant argued that a person of ordinary skill would not consider a “functionalized wheat protein” to encompass short chain peptides or free amino acids that comprise the protein 
However, in the new grounds of rejection, the features of claim 1 are taught by De Sadelleer while Delest no longer serves as prior art and Billings-Smith no longer serves as an evidentiary reference.  De Sadelleer teaches a functionalized (corresponding to the disclosed composition is a functioning ingredient) ([0042]) wheat protein product ([0001], [0016]) prepared by the method of claim 1, wherein the partially hydrolyzed protein comprises 20-80% by weight of proteins that have a molecular weight of at least 25 kDa and no more than 8% by weight of proteins that have a maximum molecular weight of 1.4 kDa (Abstract) and is used to build texture ([0012]) in wheat-based foods ([0050]).  Therefore, a person of ordinary skill in the art would consider the protein product of De Sadelleer to be a functionalized wheat protein.  Since new prior art has been applied in the new grounds of rejection and Applicant canceled claim 19, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 5 and 6 over Delest as evidenced by Bassi; claim 8 over Delest as evidenced by Villota: Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that the present application is directed to the preparation of a functionalized wheat protein for use in “clean label” foods and particularly for use in baked goods as the claimed wheat protein products are able to participate in and maintain the gluten network that provides the desirable texture in many bakery products which 
However, in the new grounds of rejection, the features of claim 1 are taught by De Sadelleer while Delest no longer serves as prior art and Bassi and Villota no longer serve as evidentiary references.  De Sadelleer teaches the method of preparing a functionalized wheat protein product as described in the rejection of claim 1 above which functions to replace vegetable proteins ([0001]).  It also recognizes that the partial hydrolysis results in a protein product that is more closely analogous to the protein sources that it intends to replace and that the product builds texture to the foods to which it is added ([0012]) such as bread ([0050]).  This disclosure at least suggests that De Sadelleer recognizes the same technical problem solved by the claimed method in addition to teaching the method for preparing the functionalized wheat protein product for use in “clean label” bakery Food Additives, pages 147-166, https://www.intechopen.com/chapters/56317).  It is also recognized in the art that excessive proteolysis in bread doughs causes weak gluten networks which generates an undesirable coarse texture and low bread volume (Gioia, page 160, paragraph 3).  Therefore, not only is the technical problem described by the Applicant recognized and solved by De Sadelleer but also by general knowledge in the art.  Since new prior art has been applied in the new grounds of rejection, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791